UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 o TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-54819 BIOSOLAR, INC. (Name of registrant in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 20-4754291 (I.R.S. Employer Identification No.) 27936 Lost Canyon Road, Suite 202, Santa Clarita, California 91387 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (661) 251-0001 Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock: common stock, par value $0.0001 per share Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Exchange Act.Yeso Nox Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o (Do not check if smaller reporting company)
